Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered May 15, 1989, convicting defendant, after a bench trial, of petit larceny and sentencing him to a definite prison term of one year, unanimously affirmed.
Where the record indicates that defendant, an enormous man, followed the complainant into an elevator, stood up right next to the complainant with his hand in his pocket, and demanded that the complainant give him "bills”, the evidence was legally sufficient to convict defendant of at least petit larceny (Penal Law § 155.25). Concur—Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ.